       2:17-cr-20037-JES-JEH # 466        Page 1 of 6                                         E-FILED
                                                                   Monday, 15 July, 2019 09:52:12 PM
                                                                       Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
              v.                          )       Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
                     Defendant.           )

          THE UNITED STATES OF AMERICA’S MOTION TO ADMIT
           REBUTTAL EVIDENCE REGARDING THE DEFENDANT’S
        MENTAL HEALTH, SUBSTANCE ABUSE, AND SELF-DIAGNOSIS

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan Freres, Assistant

United States Attorneys, and James B. Nelson, Department of Justice Trial Attorney,

and respectfully requests that the Court permit the United States to admit evidence that

the defendant did not avail himself of mental health or substance abuse treatment at the

Livingston County Jail. In support of the following:

                            PROCEDURAL BACKGROUND

       On December 3, 2018, the defendant filed a notice of his intent to present mental

health evidence in the penalty phase. (R.161). Specifically, the defendant noted his

intent to present evidence that the defendant suffered from a Schizophrenia Spectrum

or other Psychotic Disorder. Id.

       On April 26, 2019, the defendant filed a Notice that he was withdrawing his

intent to present mental health evidence in mitigation pursuant to Rule 12.2(b)(2).

                                              1
       2:17-cr-20037-JES-JEH # 466        Page 2 of 6



(R.317). In that Notice, the defendant expressly refused to be examined by the United

States’ expert witnesses. Id. On April 30, 2019, the Court conducted an in camera and ex

parte colloquy of the defendant and confirmed that it was the defendant’s intent to

withdraw his notice and refuse to be examined. The Court confirmed with the

defendant, in camera, and with defense counsel in open court, that the defendant

understood the consequences of his decision – including the possibility that certain

evidence would be rendered inadmissible by the decision. See also (R.318, at 6).

                                      ARGUMENT

1. Mental Health Treatment and Substance Abuse Treatment

      On July 12, 2019, the defendant offered the expert testimony of Susan Zoline that

the clinicians at the University of Illinois Counseling Center should have required the

defendant to participate in further mental health and substance abuse treatment. On

July 15, 2019, the defendant offered testimony through Stuart Inman regarding the

numerous facilities available to federal detainees at the Livingston County Jail.

      On cross-examination, undersigned counsel referenced page 16 of Livingston

County Jail Handbook which notes that the jail offers mental health and substance

abuse treatment to inmates. Upon the defendant’s objection, the Court precluded

undersigned counsel from inquiring on this topic.

      The defendant has opened the door to this issue and has repeatedly put his

mental health in issue, notwithstanding the withdrawal of his Rule 12.2 notice. Indeed,

Susan Zoline’s testimony specifically put the need for further mental health and

substance abuse treatment in issue. The United States must be permitted to rebut this

                                            2
       2:17-cr-20037-JES-JEH # 466        Page 3 of 6



evidence by demonstrating that the defendant had the opportunity to seek out such

treatment and declined to do so. The defendant’s refusal to seek such treatment runs

counter to the defendant’s mitigation theory. Thus, disallowing the United States’

rebuttal evidence would permit the defendant to mislead the jury in violation of 18

U.S.C. § 3593(c).

2. Lay Witness Testimony and Self-Diagnosis of Mental Disorders

       During the week of July 8-12, 2019, the defendant offered repeated testimony

from his family members, many of whom offered lay witness diagnoses of his mental

health condition. On July 15, 2019, the defendant offered testimony through his mother

that he “Googled his symptoms” and that the defendant believed that he suffered from

Schizophrenia. The United States objected immediately.

       The defendant has put his own self-diagnosis of his mental condition into

evidence. As a consequence, the Court must permit the United States to submit rebuttal

evidence that both Michelle Zortman and Terra Bulls described the defendant as a

psychopath.

3. Defendant’s Refusal to take Anti-Depressants at Livingston County Jail

       The defendant has admitted extensive evidence that he was prescribed anti-

depressant medication, including Effexor. This evidence was used to buttress the

defendant’s backdoor Rule 12.2 evidence regarding depression and anxiety.

       The United States is in possession of evidence from the defendant’s Livingston

County Jail file that, on April 19, 2019, the defendant began refusing to take his Effexor

because, in his words, “it doesn’t look good for my case so I want to ween myself off.”

                                             3
       2:17-cr-20037-JES-JEH # 466        Page 4 of 6



This timing coincides with the United States’ Notice of intent to examine the defendant

beginning on April 29, 2019, and with the Court’s hearing on the defendant’s motion to

withdraw his Rule 12.2 notice. (R. 303; M/E April 30, 2019).

       By presenting extensive evidence of his alleged depression, as well as his stated

need for anti-depressant medication, the defendant has opened the door to this rebuttal

evidence. Evidence that the defendant refused to take his medication for tactical

reasons runs counter to his mitigation theory. Thus, disallowing the United States’

rebuttal evidence is tantamount to allowing the defendant to mislead the jury in

violation of 18 U.S.C. § 3593(c).

       WHEREFORE, the United States respectfully requests that the Court allow the

United States to present rebuttal evidence regarding the defendant’s access to mental

health and substance abuse treatment, as well as lay witness “diagnoses” of his mental

health and his refusal to take antidepressant medication as a tactical maneuver.




                                            4
2:17-cr-20037-JES-JEH # 466        Page 5 of 6



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller
Eugene L. Miller
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
eugene.miller@usdoj.gov

/s/Bryan D. Freres                       /s/ James B. Nelson
Bryan D. Freres                          James B. Nelson
Assistant United States Attorney         Trial Attorney
201 S. Vine St., Suite 226               Capital Case Section
Urbana, IL 61802                         United States Department of Justice
Phone: 217/373-5875                      1331 F. Street NW, Room 625
Fax: 217/373-5891                        Washington, DC 20004
bryan.freres@usdoj.gov                   Phone: 202/598-2872
                                         james.nelson@usdoj.gov




                                     5
       2:17-cr-20037-JES-JEH # 466         Page 6 of 6



                              CERTIFICATE OF SERVICE

       I hereby certify that on July 15, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.



                                           /s/ James B. Nelson
                                           James B. Nelson
                                           Trial Attorney
                                           Capital Case Section
                                           United States Department of Justice
                                           1331 F. Street NW, Room 625
                                           Washington, DC 20004
                                           Tel: (202) 598-2872
                                           james.nelson@usdoj.gov




                                              6
